Exhibit 10.1
AMENDMENT NO. 6 TO DEVELOPMENT, LICENSE
AND COMMERCIALIZATION AGREEMENT
This Amendment No. 6 (“Amendment No. 6”) to the Development, License and
Commercialization Agreement is made and effective as of the 6th day of April,
2011 (“Amendment Effective Date”) between Idenix Pharmaceuticals, Inc., with
offices at 60 Hampshire Street, Cambridge Massachusetts 02139, USA (“Idenix
US”), Idenix (Cayman) Limited with offices c/o Walkers SPV Limited, Walker
House, Mary Street, George Town, Grand Cayman, Cayman Islands (“Idenix Cayman”
and together with Idenix US, “Idenix”) and Novartis Pharma AG with offices at
Forum 1, Novartis Campus, 4056 Basel, Switzerland (“Novartis”).
INTRODUCTION

  A.   Novartis and Idenix are parties to the Development, License and
Commercialization Agreement made as of 8 May, 2003, as amended by Amendment
No. 1 dated as of 30 April, 2004, Amendment No. 2 dated as of 21 December, 2004,
Amendment No. 3 dated as of 27 February, 2006, Amendment No. 4 dated as of 28
September, 2007 and Amendment No. 5 as of 28 January 2009 (as so amended, the
“Novartis License Agreement”).

  A.   Idenix US has proposed to issue and sell in a public offering up to
US$59,000,000 in shares of common stock, US $0.001 par value per share, of
Idenix US at a price as yet to be determined (the “Financing”).

  B.   Solely in connection with the Financing and in accordance with a General
Waiver and Consent between Idenix US and Novartis dated as of the Amendment
Effective Date (“Waiver and Consent”), Novartis has agreed to waive certain
rights and grant certain consents under the Idenix Pharmaceuticals, Inc. Amended
and Restated Stockholders Agreement dated 27 July 2004 among Idenix US, Novartis
and certain other parties.

  C.   In consideration of the Waiver and Consent, Idenix has agreed to lower
one of the minimum percentage ownership requirements applicable to the ODC
Options, on the terms and conditions set out below.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE for and in consideration of the mutual covenants contained in this
Amendment No. 6 and in the Waiver and Consent, Idenix and Novartis agree:
Amendment. Unless otherwise defined or amended by the terms of this Amendment
No. 6, all initial capitalized defined terms used have the meanings as defined
in the Novartis License Agreement.
1. Article I of the Novartis License Agreement is hereby amended by deleting the
definition of “Majority Equity Standard Period” and restating such defined term
as follows:
“Majority Equity Standard Period”. Majority Equity Standard Period shall mean
the period commencing on the Effective Date and terminating on the later of
(a) the sixtieth (60th) consecutive day on which Novartis and its Affiliates own
less than thirty percent (30%) of the Voting Stock of Idenix and (b) if
applicable, the cure by Idenix of any then-outstanding breach of its obligations
under Section 4 of that certain Stockholders’ Agreement, dated as of the date
hereof, by and among Idenix US, Novartis and the other stockholders of Idenix US
signatory thereto (the “Stockholders Agreement”); provided, that the question of
whether or not there has occurred such a breach shall be resolved under the
provisions of Section 13.6 (unless such a determination has been made or a
dispute resolution process has been commenced under the relevant provisions of
the Stockholders’ Agreement, in which case such determination shall control).
Article I of the Novartis License Agreement is amended by deleting the
definitions of “ODC Rights Period” and “Minimum Equity Standard Period” and
restating the defined term “ODC Rights Period” as follows:
“ODC Rights Period”. ODC Rights Period shall mean the period beginning on the
Effective Date and ending on the third (3rd) anniversary of the date on which
the Majority Equity Standard Period is first terminated.
2. Announcements. A Party may disclose the terms of this Amendment No. 6 only if
that Party reasonably determines, based on advice from its counsel, that it is
required to make the disclosure by applicable law, regulation or legal process,
including without limitation by the rules or regulations of the US Securities
and Exchange Commission (“SEC”) or similar regulatory agency in a country other
than the US or of any stock exchange or NASDAQ. The Parties will cooperate with
each other to ensure the disclosing Party discloses only those terms of this
Amendment No. 6 as the disclosing Party reasonably determines, based on advice
from its counsel, are required by applicable law, regulation or legal process to
be disclosed. Each Party will deliver to the other Party promptly any written
correspondence received by it or its representatives from the SEC, and advise
the other Party promptly of any other material communication between it or its
representatives with the SEC, with respect to any confidential treatment request
with respect to this Amendment No. 6.
3. Status. This Amendment No. 6 amends and supplements the Novartis License
Agreement. Except as otherwise provided for herein, the Novartis License
Agreement remains in full force and effect unaffected hereby. This Amendment
No. 6 shall be deemed incorporated into and become a part of the Novartis
License Agreement and shall be subject to its terms.

 

 



--------------------------------------------------------------------------------



 



EXECUTION Idenix and Novartis have caused this Amendment No. 6 to be duly
executed by their authorized representatives, as of the date first written
above.

           
IDENIX PHARMACEUTICALS, INC.
      By:   /s/ Maria Stahl         Name:   Maria Stahl        Title:   SVP,
General Counsel        IDENIX (CAYMAN) LIMITED
      By:   /s/ Maria Stahl         Name:   Maria Stahl        Title:  
Director        NOVARTIS PHARMA AG
      By:   /s/ Tony Rosenberg         Name:   Tony Rosenberg        Title:  
Head Partnering & Emerging Businessess            By:   /s/ Matt Owens        
Name:   Matt Owens        Title:   Senior Legal Counsel   

 

 